245 F.2d 873
UNITED STATES of America, Plaintiff-Appellee,v.Henry CARON, Defendant-Appellant.
No. 387.
Docket 24107.
United States Court of Appeals Second Circuit.
Argued June 4, 1957.
Decided June 26, 1957.

Appeal from the United States District Court for the Eastern District of New York; Matthew T. Abruzzo, Judge.
Defendant appeals from a judgment of conviction of conspiracy, attempt to commit a bank robbery and putting in jeopardy the life of a person by the use of a dangerous weapon during such attempted robbery, in violation of 18 U.S.C. §§ 2, 371 and 2113(a) and (d).
Leonard P. Moore, U. S. Atty., for the Eastern District of New York, Brooklyn, N. Y. (Cornelius W. Wickersham, Jr., Chief Asst. U. S. Atty., Brooklyn, N. Y., of counsel), for plaintiff-appellee.
Henry Caron, pro se.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
The only substantial points urged by appellant were presented to us in United States v. Tarricone, 2 Cir., 242 F.2d 555, wherein we affirmed the conviction of two of his co-defendants. The facts are there fully set forth. Upon the authority of that case the judgment of conviction is affirmed and the sentence under Count 2 is vacated.